Title: To Alexander Hamilton from Charles W. Hare, 21 March 1799
From: Hare, Charles W.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 21st 1799.
          
          I have now the honour herewith to transmit to you the proceedings of the General Court Martial held for the trial of Capt. Samuel Vance. In obedience to your      orders I waited upon the Secretary at War in order to know if any other cases were to be brought before the court. He informed me he knew of none and of course it adjourned sine die.
          I am Sir, with the highest respect Your most obt. Servant.
          
            C. W. Hare
          
          Major General Hamilton
        